Case: 2:16-cv-00807-SDM-CMV Doc #: 78-1 Filed: 07/23/19 Page: 1 of 3 PAGEID #: 792




                          FLSA SETTLEMENT AGREEMENT

     1.     This “Agreement” is made by DeAngela Smith (“Plaintiff”), and
Generations Healthcare Services, LLC, Generations Too, LLC, and Sabatha
Umoette (collectively, “Defendants”).

      2.     Plaintiff:

             a.     Agrees to settle the claims in the action Smith v. Generations
                    Healthcare Services, LLC, et al., No. 2:16-CV-807-ALM-CMV, on
                    the terms in this Agreement.
             b.     Acknowledges that this Agreement is a full and final resolution
                    of a disputed claim arising under the FLSA and Ohio law.
             c.     Accepts this Agreement as a complete resolution of any claims,
                    against any Defendant, that arise or could arise under any wage
                    and hour laws, and releases any wage and hour claims that she
                    may have against the Defendants or their employees.
             d.     Agrees to support a joint motion to approve this Agreement.
             e.     Agrees to dismiss the pending Smith action if both of these
                    occur: (1) the Court approves this Agreement; (2) Defendants
                    make all payments due under this Agreement.

      3.     As to Defendants:

             a.     All Defendants jointly agree to pay the Plaintiff $20,000 within
                    five (5) days of the approval of the settlement by the Court and
                    execution of the dismissal entry with prejudice by all parties.
                    This amount is characterized as follows: $4,500 unpaid wages;
                    $4,500 liquidated damages; $4,372 litigation costs; $6,628
                    attorney fees.
             b.     Generations Healthcare Services, LLC will issue an IRS W-2
                    showing $4,500 in wage income, and will make the necessary
                    employee tax withholdings and employer payroll tax payments
                    on this income. It will also issue an IRS Form 1099 for the
                    $4,500 in liquidated damages, and will not withhold any
                    amounts from this payment.


                                         1
Case: 2:16-cv-00807-SDM-CMV Doc #: 78-1 Filed: 07/23/19 Page: 2 of 3 PAGEID #: 793




             c.    All Defendants agree to support a joint motion to approve this
                   Agreement.

       4.    The parties further agreed that the settlement proceeds will be
immediately deposited into an escrow account and shall remain in said escrow
account until a joint motion to approve settlement is granted or denied by the
Court. If said joint motion to approve settlement is granted by the Court, then
Defendant shall, within five (5) business days of Court approval and execution of
the dismissal entry with prejudice by all parties, forward a cashier check in the
amount of Twenty Thousand and 00/100 ($20,000.00) Dollars, made payable to
DeAngela Smith, and her attorney, William Cash. However, if for any reason the
Court denies said motion to approve settlement, then Defendant is free to release
the funds from the escrow account and return the settlement proceeds to
Defendant.

      5.     Plaintiff and Defendants agree that this Agreement is entered into
knowingly and voluntarily, after having the opportunity to fully discuss it with
counsel. This signed Agreement was the product of negotiation between the
parties, through counsel, and all parties agree that they understand the
Agreement.

       6.     In the event that any party engages in further litigation—for damages,
injunctive relief, or to otherwise enforce this Agreement—the prevailing party is
entitled to all reasonable attorney fees and costs incurred.

      7.     There are no other agreements between the parties.

      8.     The parties cannot modify this Agreement except in a further writing.

      9.     This agreement takes effect only upon the signature of all parties.



                                  BY PLAINTIFF

I voluntarily enter into this agreement.



                                           2
Case: 2:16-cv-00807-SDM-CMV Doc #: 78-1 Filed: 07/23/19 Page: 3 of 3 PAGEID #: 794




Pursuant to 28 U.S.C. § 1746(2), I declare under penalty of perjury that the
foregoing is true and correct.



DATE:____________________              Signature:___________________________________________
                                             DeAngela Smith



                                 BY DEFENDANTS

I voluntarily enter into this agreement on behalf of Generations Healthcare
Services, LLC; Generations Too, LLC; and on my own behalf.

Pursuant to 28 U.S.C. § 1746(2), I declare under penalty of perjury that the
foregoing is true and correct.



DATE:____________________              Signature:___________________________________________
                                       Sabatha Umoette
                                       Managing member, Generations Healthcare
                                       Services, LLC and Generations Too, LLC




                                          3
